DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1, 2, 4 and 6-18 in the reply filed on October 27, 2022 is acknowledged.
Claims 3, 5 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “an average inter-layer surface area of the one or more interfused boundaries is greater than or equal to 1.8 x a surface area of the electrode base, before electrode the tip was formed, if the electrode base was perfectly flat”, which renders the claim indefinite since it appears to refer to an intermediate structure before the electrode tip is formed and under the condition that the electrode base is perfectly flat. The claim fails to indicate how the intermediate structure modifies the final structure of the electrode tip, thus, the meets and bounds of the claimed recitation are unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 10-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capka et al. (CZ 2013291 A3).
Regarding claim 1, Capka discloses a spark plug electrode (Fig. 1), comprising: an electrode base (3); an electrode tip (4) that is formed on the electrode base and includes a precious metal-based material (Page 1, lines 24-27) and a plurality of laser deposition layers (Page 2, lines 9-16), the laser deposition layers are stacked on one another; and an intermediate layer (5) that is located between the electrode base and the electrode tip, wherein the intermediate layer (5) has a coefficient of thermal expansion (CTE) that is between that of the electrode base and the electrode tip (Page 3, lines 19-23).
Regarding claim 4, Capka discloses a spark plug electrode wherein the spark plug electrode is a ground electrode (3) and further comprises an electrode body, the electrode base is an integral part of the electrode body such that no hard boundary exists between the electrode base and the electrode body, the intermediate layer (5) and the electrode tip (4) are formed on the electrode base via additive manufacturing such that an interfused boundary exists between the electrode tip and the electrode base, and the spark plug electrode does not include a welded joint between substantially dissimilar materials (Fig. 1).
Regarding claim 6, Capka discloses a spark plug electrode wherein the precious metal-based material is selected from the group consisting of: an iridium-based material with a coefficient of thermal expansion that is between 6x10-6 m/mK and 7x10-6 m/mK and a melting temperature that is between 2,400º C and 2,500º C or a platinum-based material with a coefficient of thermal expansion that is between 8x10-6 m/mK and 10x10-6 m/mK and a melting temperature that is between 1,700º C and 1,800º C (i.e., precious metal is made of pure Ir or Pt, Page 4, lines 2-3).
Regarding claim 8, Capka discloses a spark plug electrode wherein the electrode tip includes a plurality of valleys and a plurality of peaks located at one or more interfused boundaries between laser deposition layers, the valleys and peak are considered to be inherently formed due to deposition of the material from powder form and subsequent melting of the material to form each of the plurality of layers. 
Regarding claim 10, Capka discloses a spark plug electrode wherein the intermediate layer (5) includes a whole area connection between the electrode base and the electrode tip, in the whole area connection at least some solidified material from the electrode base has intermixed and/or interfused with at least some solidified material from the electrode tip (Page 3, lines 19-23).
Regarding claim 11, Capka discloses a spark plug electrode wherein the whole area connection at least covers most of an area or footprint where the electrode tip connects to the electrode base (Fig. 1).
Regarding claim 12, Capka discloses a spark plug electrode wherein the whole area connection is non-uniform in thickness so that it is thicker in one section than it is in another section (Fig. 1).
Regarding claim 13, Capka discloses a spark plug electrode wherein the whole area connection has a lenticular shape and includes a center section and a radially outboard section, the center section is thicker, in an axial dimension, than the radially outboard section and is located towards a center of the whole area connection (Fig. 1).
Regarding claim 17, the claim is directed to the method of manufacturing the intermediate layer and the electrode tip by additive manufacturing, in view of an absent of a showing that the method imparts distinctive structural characteristics to the final product, the limitations directed to the method of manufacturing are not germane to the issue of patentability of the device. Moreover, Capka discloses all the structural features stated in base claim 1. 

Claim(s) 1, 2, 6, 8, 10-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capka et al. (CZ 306282 B6).
Regarding claim 1, Capka discloses a spark plug electrode (Fig. 2A), comprising: an electrode base (1); an electrode tip (4) that is formed on the electrode base and includes a precious metal-based material (Page 1, lines 36-42) and a plurality of laser deposition layers (Page 2, lines 9-16), the laser deposition layers are stacked on one another; and an intermediate layer (5) that is located between the electrode base and the electrode tip, wherein the intermediate layer (5) has a coefficient of thermal expansion (CTE) that is between that of the electrode base and the electrode tip (Page 3, lines 31-41).
Regarding claim 2, Capka discloses a spark plug electrode wherein the spark plug electrode is a center electrode (1) and further comprises an electrode body, the electrode base is an integral part of the electrode body such that no hard boundary exists between the electrode base and the electrode body (Fig. 2A), the intermediate layer (5) and the electrode tip (4) are formed on the electrode base via additive manufacturing such that an interfused boundary exists between the electrode tip and the electrode base, and the spark plug electrode does not include a welded joint between substantially dissimilar materials (Fig. 2A).
Regarding claim 6, Capka discloses a spark plug electrode wherein the precious metal-based material is selected from the group consisting of: an iridium-based material with a coefficient of thermal expansion that is between 6x10-6 m/mK and 7x10-6 m/mK and a melting temperature that is between 2,400º C and 2,500º C or a platinum-based material with a coefficient of thermal expansion that is between 8x10-6 m/mK and 10x10-6 m/mK and a melting temperature that is between 1,700º C and 1,800º C (i.e., precious metal is made of pure Ir or Pt, Page 3, lines 31-41).
Regarding claim 8, Capka discloses a spark plug electrode wherein the electrode tip includes a plurality of valleys and a plurality of peaks located at one or more interfused boundaries between laser deposition layers, the valleys and peak are considered to be inherently formed due to deposition of the material from powder form and subsequent melting of the material to form each of the plurality of layers. 
Regarding claim 10, Capka discloses a spark plug electrode wherein the intermediate layer (5) includes a whole area connection between the electrode base and the electrode tip, in the whole area connection at least some solidified material from the electrode base has intermixed and/or interfused with at least some solidified material from the electrode tip (Page 3, lines 31-41).
Regarding claim 11, Capka discloses a spark plug electrode wherein the whole area connection at least covers most of an area or footprint where the electrode tip connects to the electrode base (Fig. 2A).
Regarding claim 12, Capka discloses a spark plug electrode wherein the whole area connection is non-uniform in thickness so that it is thicker in one section than it is in another section (Fig. 2A).
Regarding claim 13, Capka discloses a spark plug electrode wherein the whole area connection has a lenticular shape and includes a center section and a radially outboard section, the center section is thicker, in an axial dimension, than the radially outboard section and is located towards a center of the whole area connection (Fig. 2A).
Regarding claim 17, the claim is directed to the method of manufacturing the intermediate layer and the electrode tip by additive manufacturing, in view of an absent of a showing that the method imparts distinctive structural characteristics to the final product, the limitations directed to the method of manufacturing are not germane to the issue of patentability of the device. Moreover, Capka discloses all the structural features stated in base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capka et al. (CZ 2013291 A3).
Regarding claim 7, Capka discloses wherein the laser deposition layer are optimized to achieve a desired electrode tip thickness, however, Capka fails to state wherein the plurality of laser deposition layers have an average layer thickness Y that is between 20 µm and 100 µm and the electrode tip has an electrode tip height X that is between 0.1 mm and 1.0 mm. One skilled in the art would have reasonably contemplate optimizing the thicknesses of the deposition layers and the electrode tip height within the claimed ranges in order to achieve a desired electrode tip thickness, as an obvious matter of design engineering. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the plurality of laser deposition layers have an average layer thickness Y that is between 20 µm and 100 µm and the electrode tip has an electrode tip height X that is between 0.1 mm and 1.0 mm, since optimization of workable ranges is considered within the skill of the art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capka et al. (CZ 2013291 A3) in view of Kanan et al. (US 2004/0100178 A1).
Regarding claim 18, Capka discloses a spark plug, comprising: a shell having an axial bore; and a ground electrode attached to the shell; wherein at least the ground electrode includes the spark plug electrode, but fails to exemplify an insulator being at least partially located in the shell axial bore and having an axial bore; and a center electrode being at least partially located in the insulator axial bore. Kanan discloses a spark plug comprising a spark plug electrode (Fig. 2), comprising: an electrode base (42); an electrode tip (60) that is formed on the electrode base and includes a precious metal-based material (π[0050]); and an intermediate layer (45) that is located between the electrode base and the electrode tip, wherein the intermediate layer (45) has a coefficient of thermal expansion (CTE) that is between that of the electrode base and the electrode tip (π[0051]), the spark plug comprising a shell (10) having an axial bore; an insulator (20) being at least partially located in the shell axial bore and having an axial bore; a center electrode (30) being at least partially located in the insulator axial bore; and a ground electrode (40) attached to the shell; wherein at least one of the center electrode or the ground electrode includes the spark plug electrode (60) as known conventional component of a spark plug. One skilled in the art would have reasonably contemplate providing an insulator being at least partially located in the shell axial bore and having an axial bore; and a center electrode being at least partially located in the insulator axial bore, which are art recognized structural components in spark plugs, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the insulator and center electrode as disclosed by Kanan in the spark plug of Capka since the disclosed elements are well known structural components of spark plugs.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 14, and specifically comprising the limitation of the whole area connection has an uneven shape and includes a first outboard section and a second outboard section, the first outboard section is located on a first side of the whole area connection and is thicker, in an axial dimension, than the second outboard section which is located on a second side of the whole area connection.
Regarding claim(s) 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 15, and specifically comprising the limitation of the electrode tip includes at least a first segment and a second segment, the first segment is located towards a center of the electrode tip and includes a first plurality of laser deposition layers, the second segment is located radially outboard of the first segment and includes a second plurality of laser deposition layers, the second segment is concentric with the first segment.
Regarding claim(s) 16, claims(s) 16 is/are allowable for the reasons given in claim(s) 15 because of its/their dependency status from claim(s) 15.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879